Citation Nr: 0803556	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-36 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for De 
Quervain's Syndrome of the right wrist.

2.  Entitlement to an initial compensable rating for De 
Quervain's Syndrome of the left wrist.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service with the Marine Corps 
from October 1991 to September 1996 and in the Army from 
August 2001 to March 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that, in pertinent part, granted 
service connection and assigned initial noncompensable 
ratings for residual of a fracture, left ankle and De 
Quervain's Syndrome of the right and left wrists, each 
effective March 31, 2004.  However, since the veteran 
currently resides outside the United States, the case was 
transferred to the RO in Pittsburgh, Pennsylvania, which has 
jurisdiction over foreign cases.

The veteran filed a notice of disagreement (NOD) in February 
2005 with regard to  the initial noncompensable ratings noted 
above and the RO issued a statement of the case (SOC) in 
September 2005.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2005 in which she specifically limited her appeal to 
the initial assignment of noncompensable ratings for De 
Quervain's Syndrome of the right and left wrists.

Because the claims on appeal involve a request for higher 
initial ratings following the grant of service connection, 
the Board has characterized the veteran's claims in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service- connected 
disability).
 
These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on her part, is required.



REMAND

The evidentiary record indicates that the veteran underwent a 
QTC examination in June 2004 that failed to address the 
nature and extent of her currently service-connected De 
Quervain's Syndrome of the left and right wrists.  Although 
the QTC examination report contains an addendum that an 
urgent letter was sent to the veteran in October 2004 
requesting that she contact them for additional testing; the 
veteran was already living in Germany due to her husband's 
overseas military assignment.  In her February 2005 NOD, the 
veteran stated that she never received any forwarded 
correspondence from QTC. 

In the instant case, the appeal arises from the original 
assignment of disability ratings following awards of service 
connection, the severity of the disabilities at issue are to 
be considered during the entire period from the initial 
assignment of the  ratings to the present time.  Given the 
fact that the veteran has never been afforded a VA 
examination to evaluate her service-connected De Quervain's 
Syndrome of the right and left wrists, and the veteran's 
claim that her bilateral wrist disabilities are more severe 
then reflected in the initial noncompensable ratings, the 
Board finds that a thorough and contemporaneous VA 
examination is needed in order to adequately evaluate her 
current level of disability.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent records of medical evaluation 
and/or treatment for her service-connected bilateral wrist 
disability.  In this regard, the Board notes that there is of 
record an April 2004 VA Form 21-4142 (medical authorization 
form) the veteran had submitted for treatment of her 
bilateral wrist disability from N. M. Halikis, M.D. in 
Torrance, California.  Since corresponding medical records 
have not yet been acquired from this source, these should be 
obtained for consideration.  See 38 C.F.R. § 3.159(c)(1) (VA 
will undertake reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency).

This will also give the RO the opportunity to provide the 
veteran with the notice required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).

In addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted prior to adjudicating the claims on appeal.  
The Board points out that the RO should continue to consider 
whether "staged rating" (assignment of different ratings 
based on distinct periods of time, based on the facts found), 
pursuant to Fenderson, is appropriate.

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  Provide the veteran with a notice 
letter pursuant to 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that meets the 
requirements outlined by the Court in 
Dingess/Hartman, supra.

The letter should advise the veteran of 
the specific evidence necessary to 
substantiate claims for higher initial 
ratings, invite her to submit all 
pertinent evidence in her possession, 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and explain the type of 
evidence that is her ultimate 
responsibility to submit. 

2.  Request the veteran to identify VA 
and non-VA health care providers, and 
provide authorization for release of 
treatment records from any non-VA health 
care provider from whom she received 
evaluation or treatment for her De 
Quervain's Syndrome of the right and left 
wrists.  

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.

4.  Contact N. M. Halikis, M.D. in 
Torrance, California, identified in the 
veteran's April 2004 VA Form 21-4142 
(medical release form), and request all 
available treatment records from March 
2004 to the present. 

5.  Thereafter, schedule the veteran for 
an appropriate VA examination to 
determine the current nature and severity 
of her service-connected De Quervain's 
Syndrome of the right and left wrists.  
The claims file must be made available 
for the examiner to review, and the 
examination report must indicate that 
this was accomplished.  All appropriate 
tests or studies (to include x-rays) 
should be accomplished (with all findings 
made available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  The examiner 
should specifically state whether the 
veteran is right-handed, left-handed, or 
ambidextrous.

The examiner is requested to determine 
the severity of the veteran's service-
connected right and left wrist 
disability.  The examiner should specify 
all manifestations and symptoms of the 
veteran's bilateral wrist disability.  
The examiner should report the range of 
motion of the right and the left wrist in 
degrees for dorsiflexion, palmar flexion, 
ulnar deviation, and radial deviation.  
The examiner should report whether the 
right and the left wrist disability is 
manifested by weakened movement, excess 
fatigability, lack of endurance, or 
incoordination. These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  X-ray 
examination should be conducted.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in the examination report.

6.  Then, readjudicate the claims for 
initial compensable ratings for 
DeQuervain's Syndrome of the right and 
left wrists.  This should include 
consideration of whether staged rating 
pursuant to Fenderson, is appropriate.  
If any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and afford her the 
appropriate time period to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



